SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K Current Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):September 27, 2007 Charter Communications, Inc. (Exact name of registrant as specified in its charter) Delaware (State or Other Jurisdiction of Incorporation or Organization) 000-27927 43-1857213 (Commission File Number) (I.R.S. Employer Identification Number) 12405 Powerscourt Drive St. Louis, Missouri 63131 (Address of principal executive offices including zip code) (314) 965-0555 (Registrant's telephone number, including area code) Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: x Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 8.01 OTHER EVENTS. Charter Communications, Inc. (“Charter” or the “Company”) announced today the results of the exchange offer (“Exchange Offer”) by its subsidiary, Charter Communications Holding Company, LLC for the Company's outstanding 5.875% Convertible Senior Notes due 2009 (“Existing Convertible Notes”) in exchange for the Company’s new 6.50% Convertible Senior Notes due 2027 (the “New Convertible Notes”).The Exchange Offer was for any and all of Charter’s $413 million aggregate principal amount of Existing Convertible Notes. The Exchange Offer expired at 11:59 PM Eastern Daylight Time on September 27, 2007.At the expiration of the Exchange Offer, $364 million aggregate principal amount of Existing Convertible Notes were validly tendered.The Company has accepted all of the Existing Convertible Notes validly tendered for exchange, representing approximately 88% of the total principal amount of Existing Convertible Notes outstanding.Following the consummation of the Exchange Offer, $49 million aggregate principal amount of the Existing Convertible Notes will remain outstanding.In the aggregate, Charter will issue $479 million principal amount of New Convertible Notes.On the settlement date, which the Company expects to be October 2, 2007, holders of Existing Convertible Notes will receive the following exchange consideration per $1,000 principal amount of Existing Convertible Notes accepted in the Exchange Offer: · $1,317.01 principal amount of the Company’s New Convertible Notes, and · $22.19 in cash for accrued interest from May 16, 2007, the last interest payment date up to, but not including, the settlement date of the Exchange Offer. The press release announcing the Exchange Offer consideration is filed as Exhibit 99.1 attached hereto. ITEM 9.01. FINANCIAL STATEMENTS AND EXHIBITS. The following exhibitsare filed pursuant to Item 8.01: Exhibit Number Description 99.1 Press Release dated as of September 28, 2007. * *filed herewith SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, Charter Communications, Inc. has duly caused this Current Report to be signed on its behalf by the undersigned hereunto duly authorized. CHARTER COMMUNICATIONS, INC. Registrant Dated:September 28,2007 By:/s/ Jeffrey T. Fisher Name: Jeffrey T. Fisher Title: Chief Financial Officer (Principal Financial Officer) EXHIBIT INDEX Exhibit Number Description 99.1 Press Release dated as of September 28, 2007. * *filed herewith
